         Case: 3:20-cv-01286-JZ Doc #: 1 Filed: 06/11/20 1 of 4. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


                                              *     CASE NO.
JUANITA M. RINGLING
                                              *
                                              *
              Plaintiff,
                                              *     JUDGE
                                              *
v.
                                              *
                                              *     NOTICE OF REMOVAL
LARRY FENNERT TRUCKING, LLC,
                                              *
et al.
                                              *
                                              *
              Defendants.
                                              *


       Defendants Larry Fennert Trucking, LLC, Larry Fennert, Edwin P. Hunter, and Ken Pratt

Trucking Company hereby remove this action from the Court of Common Pleas, Lucas County,

Ohio to the United States District Court, Northern District of Ohio, Western Division. As

grounds for removing this action, defendant states as follows:

       1.      On May 4, 2020, plaintiff commenced this action for personal injury against

defendants Larry Fennert Trucking, LLC, Larry Fennert, Edwin P. Hunter, and Ken Pratt

Trucking Company, in the Lucas County Court of Common Pleas, Case No. CI0202002090,

captioned Juanita M. Ringling v. Larry Fennert Trucking, et al. The lawsuit arises out of a motor

vehicle accident that occurred on December 10, 2018 in the city of Toledo, Lucas County, Ohio

in which plaintiff claims she was injured. The summons and complaint and all filings in the state

court action are attached as Exhibit A.

       2.      Defendant Ken Pratt Trucking was served with the summons and complaint on

May 15, 2020. Defendant Larry Fennert Trucking was served with the summons and complaint

on May 15, 2020, but it is unclear if service was perfected as the signature on the return receipt
         Case: 3:20-cv-01286-JZ Doc #: 1 Filed: 06/11/20 2 of 4. PageID #: 2




states “COVID-19.” Defendant Larry Fennert was served with the summons and complaint on

May 18, 2020. Defendant Edwin Hunter was served with the complaint on May 23, 2020.

       3.       Thirty days have not yet expired from the date on the court docket showing as the

date of service on any Defendants.

       4.       This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because there is complete diversity of citizenship between plaintiff and defendants

and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

Because this Court has original jurisdiction, defendant may remove this action from the state

court to this court pursuant to 28 U.S.C. § 1441.

       5.       This action is between citizens of different states. In the complaint, plaintiff is

identified as a resident of Toledo, Lucas County, Ohio. Defendants Larry Fennert and Edwin P.

Hunter are residents of Waldorf, Minnesota. Defendant Larry Fennert Trucking, LLC is a citizen

of Minnesota because it was organized and registered in Minnesota. Defendant Ken Pratt

Trucking Company is a citizen of the state of Missouri because it was organized and registered in

Missouri.

       6.       The complaint seeks an award of damages “in excess of twenty-five thousand

dollars ($25,000)” in damages, plus costs, expenses and interest. The complaint also states that

plaintiff has sustained permanent and severe injuries and damages including:

            •   Injuries to head, neck, back and other body parts

            •   Medical expenses, past and future

            •   Lost wages, past and future

            •   Loss of earning capacity

            •   Pain and suffering, past and future


                                                 2
            Case: 3:20-cv-01286-JZ Doc #: 1 Filed: 06/11/20 3 of 4. PageID #: 3




          7.    On the basis of the foregoing, plaintiff’s claim satisfies the jurisdictional amount

for removal on the basis of diversity jurisdiction.

          8.    Removal to this court is proper under 28 U.S.C. § 1441(a) because this court is

the United States District Court for the district where the state court action was pending. The

Court of Common Pleas for Lucas County is located in the Northern District of Ohio, Western

Division.

          9.    All defendants consent to this removal. The undersigned counsel represents all

defendants in this action and avers that she has the consent of all defendants to remove this

matter.

          10.   Defendants reserve the right to supplement this Notice of Removal and/or to

present additional arguments in support of its entitlement to removal.

          11.   A Notice of Filing this Notice of Removal and a copy of this Notice of Removal

will be filed with the Court of Common Pleas, Lucas County, Ohio as required by 28 U.S.C.§

1446(d).

          12.   By virtue of this Notice of Removal, the Notice filed in the state court action and

the notice to plaintiff, defendant does not waive its right to assert any defense or motion

permitted by the Federal Rules of Civil Procedure. Further, no admission of fact, law or liability

is intended by this Notice of Removal and all defenses, affirmative defenses and motions are

hereby reserved.




                                                  3
         Case: 3:20-cv-01286-JZ Doc #: 1 Filed: 06/11/20 4 of 4. PageID #: 4




       FOR THE FOREGONG REASONS, defendants Larry Fennert Trucking, LLC, Larry

Fennert, Edwin P. Hunter, and Ken Pratt Trucking Company serve notice that this action is

hereby removed from the Court of Common Pleas, Lucas County, Ohio to the United States

District Court for the Northern District of Ohio, Western Division.


                                                    Respectfully submitted,


                                                    /s/Sarah V. Beaubien
                                                    JOSEPH PAPPALARDO (0014326)
                                                    jpappalardo@gallaghersharp.com
                                                    SARAH V. BEAUBIEN (0087735)
                                                    sbeaubien@gallaghersharp.com
                                                    GALLAGHER SHARP, LLP
                                                    420 Madison Avenue, Suite 1250
                                                    Toledo, OH 43604
                                                    Tel.: (419) 241-4860
                                                    Fax: (419) 241-4866

                                                    Attorneys for Defendants Larry Fennert
                                                    Trucking, LLC, Larry Fennert, Edwin P.
                                                    Hunter, and Ken Pratt Trucking Company

                                CERTIFICATE OF SERVICE


       A copy of the foregoing Notice of Removal was served upon Michael Harlan, Esq. and

Mark S. Gervelis, Esq., Gervalis & Harlan LLC, 3790 Boardman-Canfield Road, Canfield, OH

44406, by ordinary U.S. mail this 11th day of June, 2020.



                                                    /s/ Sarah V. Beaubien ___________
                                                    JOSEPH PAPPALARDO (0014326)
                                                    SARAH V. BEAUBIEN (087735)
                                                    GALLAGHER SHARP, LLP
                                                    Attorneys for Defendants Larry Fennert
                                                    Trucking, LLC, Larry Fennert, Edwin P.
                                                    Hunter, and Ken Pratt Trucking Company



                                                4
